Citation Nr: 0634980	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-13 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently rated 10 percent disabling for 
symptomatic removal of semilunar cartilage, and 10 percent 
disabling for arthritis with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1976.
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for a left knee 
disability.  By a November 2001 rating decision, the RO 
awarded a separate 10 percent rating for arthritis with 
limitation of motion.  


FINDING OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain, clicking, popping, locking, 
and instability, and objective findings of occasional 
swelling, degenerative arthritis, extension limited by no 
more than 10 degrees, and flexion to no more than 85 degrees, 
with pain and crepitus.  There is no clinical evidence of 
locking or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
symptomatic removal of semilunar cartilage and 10 percent for 
arthritis with limitation of motion have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DC 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2006).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In this case, the veteran timely appealed the rating 
initially assigned for the degenerative arthritis in his left 
knee on the original grant of service connection.  The Board 
must therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
entitlement to compensation had already been established for 
the symptomatic removal of semilunar cartilage in the left 
knee, and an increase in the disability rating is now at 
issue, the present level of disability is of primary concern.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's knee disability has been rated 10 percent 
disabling under DC 5259 (symptomatic removal of semilunar 
cartilage) and 10 percent disabling under DC 5010 (traumatic 
arthritis).  Diagnostic codes 5260 (limitation of flexion of 
the leg), and 5261 (limitation of extension of the leg) are 
also applicable in this instance.

Diagnostic Codes 5256 (ankylosis of the knee), 5257 (other 
impairment of the knee), 5258 (dislocation of semilunar 
cartilage), 5262 (impairment of the tibia and fibula), and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions.  Specifically, while the veteran 
reported instability and occasional episodes of locking, on 
VA examination in January 1999, November 2000, June 2003, and 
June 2004, there was no objective evidence of dislocation or 
locking, and there was no objective evidence of ankylosis, 
subluxation, instability, or impairment of the tibia and 
fibula.

Diagnostic Code 5259 provides for a maximum 10 percent rating 
for symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, DC 5259.  As the veteran is already in receipt of a 
10 percent rating under DC 5259 and there is no higher rating 
available under this diagnostic code, DC 5259 cannot serve as 
a basis for an increased rating in this case.  The Board thus 
turns to the diagnostic codes pertaining to limitation of 
motion, DCs 5260 and 5261.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261 (limitation of extension of the leg), a 
zero percent rating is warranted for extension limited to 5 
degrees; a 10 percent rating is warranted for extension 
limited to 10 degrees; a 20 percent rating is warranted for 
extension limited to 15 degrees; a 30 percent rating is 
warranted for extension limited to 20 degrees; a 40 percent 
rating is warranted for extension limited to 30 degrees; and 
a 50 percent rating is warranted for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.   

Treatment records dated from August 1998 to April 2006 show 
that the veteran intermittently complained of left knee pain.  
Limitation of motion of the left knee, however, was noted on 
only two occasions.  First, in July 1999, it was noted that 
the veteran had extension to 0 degrees, and flexion to 100 
degrees.  Second, it was noted in March 2000 that the veteran 
had "limitation of motion" of the left knee.  The 
physician, however, did not indicate the degree by which the 
left knee was limited in motion.

The veteran underwent VA examination in January 1999, 
November 2000, February 2003, June 2003, and June 2004.  
Testing in January 1999 revealed an active range of motion 
from 0 to 90 degrees, and an inactive range of motion from 0 
to 95 degrees, with pain.  In November 2000, he had range of 
motion from 0 to 100 degrees, with pain and tenderness at the 
extremes of motion.  In February 2003, range of motion 
testing was not conducted.  However, it was noted that he had 
slight crepitation with pain.  In June 2003, he had flexion 
from 10 to 85 degrees, with pain and crepitation.  Finally, 
on examination in June 2004, he had range of motion from 0 to 
130 degrees, actively, passively, and against resistance.  
There was no crepitus.

For VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On each 
of the above examinations, except for the June 2003 
examination, the veteran's left knee had extension to 0 
degrees, or full extension.  Full extension warrants a 
noncompensable evaluation.  Thus, on each occasion but one, 
the extension of the veteran's left knee did not warrant a 
compensable rating.  On examination in June 2003, the veteran 
had extension limited to no more than 10 degrees.  Extension 
limited by no more than 10 degrees warrants no more than a 10 
percent rating.  However, given the evidence as a whole, the 
Board finds that the veteran is not entitled to a compensable 
evaluation for limitation of left knee extension.  
Regardless, as veteran is already in receipt of a 10 percent 
rating, DC 5261 cannot serve as a basis for an increased 
rating in this case.  Similarly, DC 5260 cannot serve as a 
basis for an increased rating in this case.  At no time has 
the flexion of the left knee been limited to more than 85 
degrees.  Limitation of flexion to 85 degrees or better does 
not warrant a rating higher than 10 percent under DC 5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of these diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  VAOPGCPREC 9-2004 
held that separate ratings could be assigned when the 
criteria under DCs 5260 and 5261 were met.  In the present 
case, there is no basis for a compensable rating under either 
of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating due to functional impairment as a result of 
pain on repetitive use.  On VA examination in June 2004, the 
examiner stated that the veteran's range of motion was not 
limited by pain, fatigue, weakness, or lack of endurance, 
with repetitive movement.  The veteran contends that his left 
knee disability flares up with prolonged walking or standing.  
However, even if the veteran does experience occasional 
flare-up of his left knee disability, the Board finds it 
unlikely, and there is no evidence which suggests, that, on 
repetitive use, the left knee would be restricted by pain or 
other factors to only 30 degrees flexion or 15 degrees 
extension.  Thus, even considering the effects of pain on 
use, there is no probative evidence that the left knee is 
limited in motion to 15 degrees extension or 30 degrees 
flexion, and thus the requirements for an increased rating 
are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran in this case has been awarded a 10 percent rating 
under DC 5010, for degenerative arthritis.  38 C.F.R. 
§ 4,71a, DC 5010.  In order to be eligible for a separate 
rating under this diagnostic code, the veteran must not 
qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the veteran here does not qualify 
for compensation on the basis of limitation of motion.  The 
issue before the Board, then, is whether the veteran is 
entitled to a higher rating under DC 5010 for his 
degenerative arthritis.  Under DC 5010, a 20 percent 
evaluation is not warranted unless X-ray evidence shows 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
The knee is considered a major joint.  Because, however, in 
this case there are not two or more major or minor joints 
involved for which the veteran has established service 
connection for arthritis, he is not entitled to a rating 
greater than the current 10 percent rating under this code.

In sum, the weight of the credible evidence demonstrates that 
the veteran's left knee disability warrants no more than the 
current 10 percent rating pursuant to DC 5259 and the current 
10 percent rating pursuant to DC 5010.  As the preponderance 
of the evidence is against the claim for an increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In January 2002, and several times thereafter, the RO 
provided Pelegrini-compliant notice to the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Any defect with regard to the timing 
or content of the notice to the appellant is harmless because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an April 2006 
re-adjudication of the claim by the RO subsequent to receipt 
of the required notice.  

The RO has also, in a August 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  
Additionally, VA has provided the veteran multiple 
examinations with regard to the claim for an increased 
rating. 

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

An increased rating for a left knee disability is denied






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


